Exhibit 10.2

SIRVA, Inc.

8.00% Convertible Perpetual Preferred Stock

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement is made as of September 29, 2006 (the
“Agreement”), by and among SIRVA, Inc., a Delaware corporation (the “Company”),
ValueAct Capital Master Fund, L.P., a British Virgin Islands limited partnership
(“ValueAct”), and MLF Offshore Portfolio Company, L.P. a Cayman Islands limited
partnership (“MLF” and together with ValueAct, the “Purchasers”). The Company
proposes to issue and sell (the “Offering”) to the Purchasers upon the terms set
forth in the Securities Purchase Agreement, dated September 25, 2006 (the
“Purchase Agreement”), between the Purchasers and the Company, $75,000,000
aggregate principal amount of the Company’s 10.00% Convertible Notes due 2011
(the “Notes”), which are convertible into 75,000 shares (the “Securities”) of
the Company’s 8.00% Convertible Perpetual Preferred Stock, par value $0.01 per
share, which shall have the rights, powers and preferences set forth in the
Certificate of Designations (the “Certificate of Designations”) of 8.00%
Convertible Perpetual Preferred Stock, each having an initial liquidation
preference of $1,000 per Security. The Securities are convertible into common
stock, par value of $0.01 per share (the “Common Stock”), of the Company. In
satisfaction of a condition to the obligations of the Purchasers in the Purchase
Agreement, the Company agrees with the Purchasers and the Holders (as defined
herein) as follows:


1.             DEFINITIONS. CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION
SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE PURCHASE AGREEMENT. AS USED IN
THIS AGREEMENT, THE FOLLOWING CAPITALIZED DEFINED TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

“Act” or “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Additional Dividends” has the meaning given to such term in Section 8(a)
hereof.

“Affiliate” of any specified person means any other person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
specified person. For purposes of this definition, control of a person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such person whether by contract or otherwise; the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” has the meaning set forth in the first paragraph hereto.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in the City of New York are authorized or required
by law to close.

“Certificate of Designations” has the meaning set forth in the first paragraph
to this Agreement.

1


--------------------------------------------------------------------------------




 

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“Common Stock” has the meaning set forth in the first paragraph of this
Agreement.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Demanding Holders” has the meaning given to such term in Section 3(b)(i)
hereof.

“Effective Date” means the date on which a registration statement is declared
effective by the Commission.

“Effectiveness Deadline” means the date that is 120 days after the date of the
Filing Deadline.

“Electing Holder” has the meaning given to such term in Section 4(a)(ii) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Existing Registration Rights Agreement” has the meaning given to such term in
Section 2(d) hereof.

“Filing Deadline” means the date that is 60 days after the date the Notes are
converted into the Securities pursuant to the terms of the Notes.

“Holder” and “Holders” each mean any person that is the record owner of
Registrable Securities (and includes any person that has a beneficial interest
in any Registrable Security in book-entry form).

“Maximum Number” has the meaning given to such term in Section 3(b) hereof.

“Notice of Registration” means a notice of registration statement in a form to
be reasonably agreed to by the Company and the Holders.

“Offering” has the meaning set forth in the first paragraph to this Agreement.

“Person” means any individual, partnership, corporation, trust, or
unincorporated organization, or a governmental agency or political subdivision
thereof.

“Piggy-Back Registration” has the meaning given to such term in Section 3(a)
hereof.

“Piggy-Back Registration Statement” means a registration statement on which
Registrable Securities are registered pursuant to Section 3 hereof.

“Prospectus” means the prospectus included in any Shelf Registration Statement
or Piggy-Back Registration Statement (including, without limitation, a
prospectus that discloses information previously omitted from a prospectus filed
as part of an effective registration

2


--------------------------------------------------------------------------------




 

statement in reliance upon Rule 430A under the Act), with respect to the terms
of the offering of any portion of the Securities covered by such Shelf
Registration Statement or Piggy-Back Registration Statement, as applicable, as
amended or supplemented by all amendments (including post-effective amendments)
and supplements to the Prospectus.

“Purchase Agreement” has the meaning set forth in the first paragraph to this
Agreement.

“Purchasers” has the meaning set forth in the first paragraph to this Agreement.

“Registrable Securities” means (i) any Securities and (ii) any Common Stock
issuable upon conversion of the Securities, in each case that has not been
registered under the Act, unless such Security or Common Stock issuable upon
conversion of such Security has been sold in compliance with Rule 144 under the
Act or any successor provision thereto or is eligible for sale pursuant to Rule
144(k) under the Act or any successor provision thereto.

“Registration Default” has the meaning given to such term in Section 8(a)
hereof.

“Registration Period” means the Shelf Registration Period or the period during
which a Piggy-Back Registration Statement is effective and being used for the
sale of Registrable Securities registered thereunder.

“Registration Statement” means a Shelf Registration Statement or a Piggy-Back
Registration Statement.

“Securities” has the meaning set forth in the first paragraph to this Agreement.

“Securities Act” or “Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Selling Securityholder Questionnaire” means the Selling Securityholder Notice
and Questionnaire in the form attached as Annex A hereto.

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

“Shelf Registration Period” has the meaning set forth in Section 2(a) hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement filed
under the Securities Act on an appropriate form providing for the registration
of, and the sale on a continuous or delayed basis by the Holders of, all of the
Registrable Securities pursuant to Rule 415 under the Securities Act and/or any
similar rule that may be adopted by the Commission, filed by the Company
pursuant to the provisions of Section 2 of this Agreement, including the
Prospectus contained therein, any amendments and supplements to such
registration statement, including post-effective amendments, and all exhibits
and all material incorporated by reference in such registration statement.

“Transfer Agent” means Mellon Investor Services, LLC, the transfer agent for the
Securities, or any successor transfer agent pursuant to the terms of the
Certificate of Designations.

3


--------------------------------------------------------------------------------




 

“Underwritten Registration” or “Underwritten Offering” means a registration in
which Registrable Securities are sold to an underwriter for reoffering to the
public.


2.             SHELF REGISTRATION.  (A)  THE COMPANY SHALL AS PROMPTLY AS
PRACTICABLE PREPARE AND, NOT LATER THAN THE FILING DEADLINE, SHALL USE
REASONABLE BEST EFFORTS TO FILE WITH THE COMMISSION A SHELF REGISTRATION
STATEMENT RELATING TO THE OFFER AND SALE OF THE REGISTRABLE SECURITIES BY THE
HOLDERS FROM TIME TO TIME IN ACCORDANCE WITH THE METHODS OF DISTRIBUTION ELECTED
BY SUCH HOLDERS AND SET FORTH IN SUCH SHELF REGISTRATION STATEMENT AND,
THEREAFTER, SHALL USE ALL REASONABLE BEST EFFORTS TO CAUSE SUCH SHELF
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE ACT AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN THE EFFECTIVENESS DEADLINE; PROVIDED,
HOWEVER, THAT NO HOLDER SHALL BE ENTITLED TO HAVE ITS REGISTRABLE SECURITIES
HELD BY IT COVERED BY SUCH SHELF REGISTRATION STATEMENT UNLESS SUCH HOLDER IS A
PARTY TO THIS AGREEMENT OR OTHERWISE AGREES IN WRITING TO BE BOUND BY ALL THE
PROVISIONS OF THIS AGREEMENT THAT ARE APPLICABLE TO SUCH HOLDER.

The Company shall use all reasonable best efforts to keep the Shelf Registration
Statement continuously effective in order to permit the Prospectus forming a
part thereof to be lawfully delivered to the Holders until the earliest of (a)
the sale pursuant to Rule 144 under the Act or the Shelf Registration Statement
of all Registrable Securities; (b) solely with respect to persons that are not
Affiliates of the Company, two years from the last date of original issuance of
the Securities (or for such other period as shall be required by Rule 144(k) of
the Act or any successor provision thereto); and (c) the date on which the
Securities and any shares of Common Stock issued upon conversion of the
Securities cease to be outstanding (any such period described in this paragraph
being referred to as the “Shelf Registration Period”).


(B)           THE COMPANY MAY SUSPEND THE USE OF THE PROSPECTUS FOR A PERIOD NOT
TO EXCEED 45 DAYS IN ANY SIX-MONTH PERIOD OR AN AGGREGATE OF 90 DAYS IN ANY
12-MONTH PERIOD IF THE BOARD OF DIRECTORS OF THE COMPANY SHALL HAVE DETERMINED
IN GOOD FAITH THAT BECAUSE OF BONA FIDE BUSINESS REASONS (NOT INCLUDING THE
AVOIDANCE OF THE COMPANY’S OBLIGATIONS HEREUNDER), INCLUDING THE ACQUISITION OR
DIVESTITURE OF ASSETS, PENDING CORPORATE DEVELOPMENTS AND PUBLIC FILINGS WITH
THE COMMISSION AND SIMILAR EVENTS, IT IS IN THE BEST INTERESTS OF THE COMPANY TO
SUSPEND SUCH USE, AND PRIOR TO SUSPENDING SUCH USE, THE COMPANY PROVIDES THE
HOLDERS WITH WRITTEN NOTICE OF SUCH SUSPENSION, WHICH NOTICE NEED NOT SPECIFY
THE NATURE OF THE EVENT GIVING RISE TO SUCH SUSPENSION.


(C)           NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT TO THE CONTRARY,
THE COMPANY SHALL CAUSE THE SHELF REGISTRATION STATEMENT AND THE RELATED
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO, AS OF THE EFFECTIVE DATE OF
THE SHELF REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT, AS APPLICABLE, (I) TO
COMPLY IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE
SECURITIES ACT AND THE RULES AND REGULATIONS OF THE COMMISSION AND (II) NOT TO
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING.


(D)           THE COMPANY HEREBY AGREES THAT IT WILL NOT FILE ANY REGISTRATION
STATEMENT UNDER THE SECURITIES ACT (OTHER THAN ANY REGISTRATION STATEMENT ON
FORM S-8 OR ANY SIMILAR FORM) PRIOR TO THE DATE ON WHICH IT FILES THE SHELF
REGISTRATION STATEMENT IN ACCORDANCE WITH SECTION 2(A)

4


--------------------------------------------------------------------------------





 


HEREOF, OTHER THAN A REGISTRATION STATEMENT FILED PURSUANT TO THE REGISTRATION
AND PARTICIPATION AGREEMENT, DATED AS OF MARCH 30, 1998, AS AMENDED (“EXISTING
REGISTRATION RIGHTS AGREEMENT”), AMONG THE COMPANY, CLAYTON, DUBILIER & RICE
FUND V LIMITED PARTNERSHIP AND EXCEL PLC.


3.             PIGGY-BACK REGISTRATION. (A) PIGGY-BACK RIGHTS. IF AT ANY TIME
DURING THE FIVE-YEAR PERIOD STARTING ON THE DATE THE NOTES ARE CONVERTED INTO
THE SECURITIES, THE COMPANY PROPOSES TO FILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO AN UNDERWRITTEN PUBLIC OFFERING OF EQUITY
SECURITIES, OR SECURITIES OR OTHER OBLIGATIONS EXERCISABLE OR EXCHANGEABLE FOR,
OR CONVERTIBLE INTO, EQUITY SECURITIES, BY THE COMPANY FOR ITS OWN ACCOUNT OR
FOR STOCKHOLDERS OF THE COMPANY FOR THEIR ACCOUNT (OR BY THE COMPANY AND BY
STOCKHOLDERS OF THE COMPANY), AND THE REGISTRATION FORM TO BE USED MAY BE USED
FOR THE REGISTRATION OF REGISTRABLE SECURITIES, OTHER THAN A REGISTRATION
STATEMENT (I) FILED PURSUANT TO SECTION 2, (II) FILED IN CONNECTION WITH ANY
EMPLOYEE STOCK OPTION OR OTHER BENEFIT PLAN, (III) FOR AN EXCHANGE OFFER OR
OFFERING OF SECURITIES SOLELY TO THE COMPANY’S DIRECTORS, MEMBERS OF MANAGEMENT,
EMPLOYEES, CONSULTANTS OR SALES AGENTS, DISTRIBUTORS OR SIMILAR REPRESENTATIVES
OF THE COMPANY OR ITS DIRECT OR INDIRECT SUBSIDIARIES OR SENIOR EXECUTIVES OF
PERSONS CONTROLLED BY AN AFFILIATE OF THE COMPANY, (IV) FOR AN OFFERING OF DEBT
THAT IS CONVERTIBLE INTO EQUITY SECURITIES OF THE COMPANY, (V) FOR A DIVIDEND
REINVESTMENT PLAN, (VI) OTHERWISE FILED ON FORM S-4 OR FORM S-8 OR ANY SUCCESSOR
FORMS, OR (VII) COVERING ONLY SECURITIES PROPOSED TO BE ISSUED IN EXCHANGE FOR
SECURITIES OR ASSETS OF ANOTHER ENTITY, THEN THE COMPANY SHALL (X) GIVE WRITTEN
NOTICE OF SUCH PROPOSED FILING TO THE HOLDERS OF REGISTRABLE SECURITIES AS SOON
AS PRACTICABLE BUT IN NO EVENT LESS THAN TEN (10) DAYS BEFORE THE ANTICIPATED
FILING DATE, WHICH NOTICE SHALL DESCRIBE THE AMOUNT AND TYPE OF SECURITIES TO BE
INCLUDED IN SUCH OFFERING, THE INTENDED METHOD(S) OF DISTRIBUTION, AND THE NAME
OF THE PROPOSED MANAGING UNDERWRITER OR UNDERWRITERS OF THE OFFERING, AND (Y)
OFFER TO THE HOLDERS OF REGISTRABLE SECURITIES IN SUCH NOTICE THE OPPORTUNITY TO
REGISTER THE SALE OF SUCH NUMBER OF SHARES OF REGISTRABLE SECURITIES AS SUCH
HOLDERS MAY REQUEST IN WRITING WITHIN FIVE (5) DAYS FOLLOWING RECEIPT OF SUCH
NOTICE (A “PIGGY-BACK REGISTRATION”), PROVIDED THAT ANY PIGGY-BACK REGISTRATION
RELATING TO A REGISTRATION STATEMENT REQUESTED UNDER SECTION 3.1 OF THE EXISTING
REGISTRATION RIGHTS AGREEMENT SHALL BE SUBJECT TO THE WRITTEN CONSENT OF HOLDERS
HOLDING AT LEAST A MAJORITY (BY NUMBER OF SHARES) OF THE REGISTRABLE SECURITIES
(AS SUCH TERM IS DEFINED IN THE EXISTING REGISTRATION RIGHTS AGREEMENT) PROPOSED
TO BE SOLD IN SUCH REGISTRATION. THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH REGISTRATION
AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE MANAGING UNDERWRITER
OR UNDERWRITERS TO PERMIT THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN
A PIGGY-BACK REGISTRATION TO BE INCLUDED ON THE SAME TERMS AND CONDITIONS AS ANY
SIMILAR SECURITIES OF THE COMPANY AND TO PERMIT THE SALE OR OTHER DISPOSITION OF
SUCH REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD(S) OF
DISTRIBUTION THEREOF. ALL HOLDERS OF REGISTRABLE SECURITIES PROPOSING TO
DISTRIBUTE THEIR SECURITIES THROUGH A PIGGY-BACK REGISTRATION SHALL ENTER INTO
AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH PIGGY-BACK REGISTRATION.

(b) Reduction of Offering. If the managing underwriter or underwriters for a
Piggy-Back Registration advises the Company and the holders of Registrable
Securities in writing that the dollar amount or number of securities that the
Company desires to sell, taken together with (i) the securities, if any, as to
which registration has been demanded pursuant to written contractual
arrangements with Persons other than the holders of Registrable Securities
hereunder, (ii) the Registrable Securities as to which registration has been
requested under this Section 3, and (iii)

5


--------------------------------------------------------------------------------




 

the securities, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration rights of other securityholders
of the Company, exceeds the maximum dollar amount or maximum number of
securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Number”), then the Company shall include
in any such registration:


(I)            IF THE REGISTRATION IS UNDERTAKEN FOR THE COMPANY’S ACCOUNT: (A)
FIRST, THE SECURITIES THAT THE COMPANY DESIRES TO SELL THAT CAN BE SOLD WITHOUT
EXCEEDING THE MAXIMUM NUMBER; (B) SECOND, TO THE EXTENT THAT THE MAXIMUM NUMBER
HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSE (A), THE SECURITIES AS TO WHICH
REGISTRATION HAS BEEN REQUESTED, IF HOLDERS OF SUCH SECURITIES ARE SO ENTITLED,
PURSUANT TO THE EXISTING REGISTRATION RIGHTS AGREEMENT, THAT CAN BE SOLD WITHOUT
EXCEEDING THE MAXIMUM NUMBER; (C) THIRD, TO THE EXTENT THAT THE MAXIMUM NUMBER
HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (A) AND (B), THE REGISTRABLE
SECURITIES AS TO WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO THIS
AGREEMENT, PRO RATA IN ACCORDANCE WITH THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES THAT SUCH HOLDERS WISHING TO INCLUDE SHARES OF REGISTRABLE SECURITIES
IN THE PIGGY-BACK REGISTRATION (THE “DEMANDING HOLDERS”) HAVE REQUESTED BE
INCLUDED IN SUCH REGISTRATION, REGARDLESS OF THE NUMBER OF SHARES HELD BY EACH
SUCH PERSON, THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER; AND (D)
FOURTH, TO THE EXTENT THAT THE MAXIMUM NUMBER HAS NOT BEEN REACHED UNDER THE
FOREGOING CLAUSES (A), (B) AND (C), THE SECURITIES FOR THE ACCOUNT OF OTHER
PERSONS THAT THE COMPANY IS OBLIGATED TO REGISTER PURSUANT TO WRITTEN
CONTRACTUAL PIGGY-BACK REGISTRATION RIGHTS WITH SUCH PERSONS AND THAT CAN BE
SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER; AND


(II)           IF THE REGISTRATION IS A “DEMAND” REGISTRATION UNDERTAKEN AT THE
DEMAND OF PERSONS OTHER THAN THE HOLDERS OF REGISTRABLE SECURITIES, (A) FIRST,
THE SECURITIES FOR THE ACCOUNT OF THE DEMANDING PERSONS THAT CAN BE SOLD WITHOUT
EXCEEDING THE MAXIMUM NUMBER; (B) SECOND, TO THE EXTENT THAT THE MAXIMUM NUMBER
HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSE (A), THE SECURITIES THAT THE
COMPANY DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER;
(C) THIRD, IF SUCH “DEMAND” WAS NOT MADE PURSUANT TO THE EXISTING REGISTRATION
RIGHTS AGREEMENT, TO THE EXTENT THAT THE MAXIMUM NUMBER HAS NOT BEEN REACHED
UNDER THE FOREGOING CLAUSES (A) AND (B), THE SECURITIES AS TO WHICH REGISTRATION
HAS BEEN REQUESTED, IF HOLDERS OF SUCH SECURITIES ARE SO ENTITLED, PURSUANT TO
THE EXISTING REGISTRATION RIGHTS AGREEMENT, THAT CAN BE SOLD WITHOUT EXCEEDING
THE MAXIMUM NUMBER; (D) FOURTH, TO THE EXTENT THAT THE MAXIMUM NUMBER HAS NOT
BEEN REACHED UNDER THE FOREGOING CLAUSES (A), (B) AND (C), COLLECTIVELY, THE
REGISTRABLE SECURITIES, PRO RATA IN ACCORDANCE WITH THE NUMBER OF SHARES OF
REGISTRABLE SECURITIES THAT SUCH DEMANDING HOLDERS HAVE REQUESTED BE INCLUDED IN
SUCH REGISTRATION, REGARDLESS OF THE NUMBER OF SHARES HELD BY EACH SUCH PERSON,
AS TO WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO THE TERMS HEREOF, THAT
CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER; AND (E) FIFTH, TO THE EXTENT
THAT THE MAXIMUM NUMBER HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (A),
(B), (C) AND (D), THE SECURITIES FOR THE ACCOUNT OF OTHER PERSONS THAT THE
COMPANY IS OBLIGATED TO REGISTER PURSUANT TO WRITTEN CONTRACTUAL ARRANGEMENTS
WITH SUCH PERSONS, THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER.

6


--------------------------------------------------------------------------------




 

(c) Withdrawal. Any holder of Registrable Securities may elect to withdraw such
holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the registration statement.  The Company (whether
on its own determination or as the result of a withdrawal by Persons making a
demand pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the registration statement
without thereby incurring any liability to the holders of Registrable
Securities. Notwithstanding any such withdrawal, the Company shall pay all
reasonable expenses incurred by the holders of Registrable Securities in
connection with such Piggy-Back Registration as provided in Section 5.


4.             REGISTRATION PROCEDURES.  (A)  IN CONNECTION WITH ANY
REGISTRATION STATEMENT, THE FOLLOWING PROVISIONS SHALL APPLY:


(I)    NOT LESS THAN 30 BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, THE COMPANY SHALL MAIL THE NOTICE OF REGISTRATION TO THE
HOLDERS OF REGISTRABLE SECURITIES. NO HOLDER SHALL BE ENTITLED TO BE NAMED AS A
SELLING SECURITYHOLDER IN THE REGISTRATION STATEMENT OR HAVE ITS REGISTRABLE
SECURITIES INCLUDED THEREIN, AND NO HOLDER SHALL BE ENTITLED TO USE THE
PROSPECTUS FORMING A PART OF THE REGISTRATION STATEMENT FOR RESALES OF
REGISTRABLE SECURITIES AT ANY TIME, UNLESS SUCH HOLDER IS AN ELECTING HOLDER;
PROVIDED, HOWEVER, THAT HOLDERS OF REGISTRABLE SECURITIES SHALL HAVE AT LEAST 10
BUSINESS DAYS FROM THE DATE ON WHICH THE NOTICE OF REGISTRATION IS FIRST
RECEIVED BY SUCH HOLDERS TO RETURN A COMPLETED AND SIGNED SELLING SECURITYHOLDER
QUESTIONNAIRE TO THE COMPANY.


(II)   THE TERM “ELECTING HOLDER” SHALL MEAN ANY HOLDER OF REGISTRABLE
SECURITIES THAT HAS RETURNED A COMPLETED AND SIGNED SELLING SECURITYHOLDER
QUESTIONNAIRE TO THE COMPANY IN ACCORDANCE WITH SECTION 4(A)(I) HEREOF, HAS
PROVIDED THE COMPANY WITH ANY INFORMATION REASONABLY REQUESTED BY THE COMPANY
PURSUANT TO SECTION 4(L) HEREOF AND IS A PARTY TO THIS AGREEMENT OR HAS
OTHERWISE AGREED TO BE BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT APPLICABLE
TO SUCH HOLDER.


(B)           THE COMPANY SHALL FURNISH TO ANY HOLDERS WHO SO REQUEST, AND ITS
COUNSEL AND ACCOUNTANTS, A REASONABLE AMOUNT OF TIME PRIOR TO THE PROPOSED
FILING THEREOF WITH THE COMMISSION, AN ELECTRONIC OR PAPER COPY, AT THE
COMPANY’S OPTION, OF ANY REGISTRATION STATEMENT, AND EACH AMENDMENT THEREOF AND
EACH AMENDMENT OR SUPPLEMENT, IF ANY, TO THE PROSPECTUS INCLUDED THEREIN. ALL
SUCH DOCUMENTS PROPOSED TO BE FILED WILL BE SUBJECT TO REVIEW OF ONE COUNSEL,
WHO SHALL BE DEBEVOISE & PLIMPTON LLP OR ANOTHER NATIONALLY-RECOGNIZED LAW FIRM
WITH SPECIALIZATION IN SECURITIES LAWS CHOSEN BY THE COMPANY, AT THE COMPANY’S
EXPENSE. THE COMPANY WILL NOT FILE ANY REGISTRATION STATEMENT OR AMENDMENT OR
POST-EFFECTIVE AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT TO WHICH
SUCH COUNSEL WILL HAVE REASONABLY OBJECTED IN WRITING ON THE GROUNDS THAT SUCH
AMENDMENT OR SUPPLEMENT DOES NOT COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT OR OF THE RULES OR REGULATIONS THEREUNDER.
THE COMPANY SHALL USE ALL REASONABLE BEST EFFORTS TO REFLECT IN EACH SUCH
DOCUMENT, WHEN SO FILED WITH THE COMMISSION, SUCH COMMENTS AS SUCH HOLDERS
REASONABLY MAY PROPOSE.


(C)           THE COMPANY SHALL GIVE WRITTEN NOTICE TO THE HOLDERS:

7


--------------------------------------------------------------------------------





 


(I)    WHEN THE REGISTRATION STATEMENT AND ANY AMENDMENT THERETO HAS BEEN FILED
WITH THE COMMISSION AND WHEN THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO HAS BECOME EFFECTIVE;


(II)   OF ANY WRITTEN REQUEST BY THE COMMISSION FOR AMENDMENTS OR SUPPLEMENTS TO
THE REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN OR FOR ADDITIONAL
INFORMATION;


(III)  OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE;


(IV)  OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE QUALIFICATION OF THE REGISTRABLE SECURITIES INCLUDED THEREIN
FOR SALE IN ANY STATE OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR
SUCH PURPOSE; AND


(V)   OF THE HAPPENING, DURING THE REGISTRATION PERIOD, OF ANY EVENT THAT
REQUIRES THE MAKING OF ANY CHANGES IN THE REGISTRATION STATEMENT OR THE
PROSPECTUS SO THAT, AS OF SUCH DATE, THE REGISTRATION STATEMENT AND THE
PROSPECTUS DO NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT AND DO NOT OMIT
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF THE PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE) NOT MISLEADING (WHICH WRITTEN NOTICE SHALL BE
ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE
REQUISITE CHANGES HAVE BEEN MADE).


(D)           THE COMPANY SHALL USE ALL REASONABLE BEST EFFORTS TO PREVENT THE
ISSUANCE, AND, IF ISSUED, TO OBTAIN THE WITHDRAWAL, OF ANY ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE TIME.


(E)           THE COMPANY SHALL FURNISH, UPON WRITTEN REQUEST, TO EACH
REQUESTING HOLDER INCLUDED WITHIN THE COVERAGE OF ANY SHELF REGISTRATION
STATEMENT, WITHOUT CHARGE, AT LEAST ONE ELECTRONIC OR PAPER COPY, AT THE
COMPANY’S OPTION, OF SUCH SHELF REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT THERETO (INCLUDING, TO ANY SUCH HOLDER WHO SO REQUESTS, ANY REPORTS OR
OTHER DOCUMENTS INCORPORATED THEREIN BY REFERENCE), INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES INCLUDED THEREIN, AND, IF SUCH HOLDER SO REQUESTS, ALL
EXHIBITS (INCLUDING THOSE INCORPORATED BY REFERENCE).


(F)            THE COMPANY SHALL, DURING THE SHELF REGISTRATION PERIOD, DELIVER
TO EACH HOLDER INCLUDED WITHIN THE COVERAGE OF ANY SHELF REGISTRATION STATEMENT,
WITHOUT CHARGE, AS MANY ELECTRONIC OR PAPER COPIES, AT THE COMPANY’S OPTION, OF
THE PROSPECTUS (INCLUDING EACH PRELIMINARY PROSPECTUS) INCLUDED IN SUCH SHELF
REGISTRATION STATEMENT AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH HOLDER
MAY REASONABLY REQUEST; AND THE COMPANY CONSENTS TO THE USE (EXCEPT DURING
PERIODS WHILE THE COMPANY HAS SUSPENDED THE USE OF THE PROSPECTUS PURSUANT TO
SECTION 4(I)) OF SUCH PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH
OF THE SELLING HOLDERS OF REGISTRABLE SECURITIES IN CONNECTION WITH THE OFFERING
AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO DURING THE SHELF REGISTRATION PERIOD.

8


--------------------------------------------------------------------------------





 


(G)           PRIOR TO ANY OFFERING OF REGISTRABLE SECURITIES PURSUANT TO ANY
SHELF REGISTRATION STATEMENT, THE COMPANY SHALL REGISTER OR QUALIFY, OR SHALL
COOPERATE WITH THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED THEREIN AND THEIR
RESPECTIVE COUNSEL IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION OF, SUCH
REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS
OF SUCH STATES AS ANY SUCH HOLDERS REASONABLY REQUEST IN WRITING AND DO ANY AND
ALL OTHER ACTS OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE OFFER AND SALE IN
SUCH STATES OF THE REGISTRABLE SECURITIES COVERED BY SUCH SHELF REGISTRATION
STATEMENT; PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE REQUIRED TO QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED
OR TO TAKE ANY ACTION WHICH WOULD SUBJECT IT TO GENERAL SERVICE OF PROCESS OR TO
TAXATION IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.


(H)           UNLESS ANY REGISTRABLE SECURITIES SHALL BE IN BOOK-ENTRY ONLY
FORM, THE COMPANY SHALL COOPERATE WITH THE HOLDERS OF REGISTRABLE SECURITIES TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE SOLD PURSUANT TO ANY SHELF REGISTRATION STATEMENT
FREE OF ANY RESTRICTIVE LEGENDS AND IN SUCH PERMITTED DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS HOLDERS MAY REQUEST IN CONNECTION WITH THE SALE OF
REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF REGISTRATION STATEMENT.


(I)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY PARAGRAPHS (II)
THROUGH (V) OF SECTION 4(C) ABOVE (OTHER THAN A REQUEST BY THE COMMISSION SOLELY
FOR ADDITIONAL INFORMATION AS REFERRED TO IN SECTION 4(C)(II) AND UNLESS
DIRECTED OTHERWISE BY THE COMMISSION), THE COMPANY SHALL PROMPTLY PREPARE AND
FILE A POST-EFFECTIVE AMENDMENT TO ANY REGISTRATION STATEMENT OR AN AMENDMENT OR
SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED TO HOLDERS OR PURCHASERS OF THE REGISTRABLE
SECURITIES INCLUDED THEREIN, THE PROSPECTUS WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. IF THE COMPANY
NOTIFIES THE HOLDERS OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH PARAGRAPHS
(II) THROUGH (V) OF SECTION 4(C) ABOVE TO SUSPEND THE USE OF THE PROSPECTUS
UNTIL THE REQUISITE CHANGES TO THE PROSPECTUS HAVE BEEN MADE, THEN THE HOLDERS
OF REGISTRABLE SECURITIES SHALL SUSPEND USE OF THE PROSPECTUS FOR SUCH TIME.


(J)            NOT LATER THAN THE EFFECTIVE DATE OF ANY SHELF REGISTRATION
STATEMENT HEREUNDER, THE COMPANY SHALL PROVIDE A CUSIP NUMBER FOR THE
REGISTRABLE SECURITIES REGISTERED UNDER SUCH SHELF REGISTRATION STATEMENT, AND
PROVIDE THE TRANSFER AGENT AND THE TRANSFER AGENT FOR THE COMMON STOCK WITH
PRINTED CERTIFICATES FOR THE REGISTRABLE SECURITIES THAT ARE IN A FORM ELIGIBLE
FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.


(K)           THE COMPANY SHALL COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION AND SHALL MAKE GENERALLY
AVAILABLE TO ITS SECURITY HOLDERS (OR OTHERWISE PROVIDE IN ACCORDANCE WITH
SECTION 11(A) OF THE SECURITIES ACT) AS SOON AS PRACTICABLE AFTER THE EFFECTIVE
DATE OF THE APPLICABLE SHELF REGISTRATION STATEMENT AN EARNINGS STATEMENT
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT, BUT IN NO
EVENT LATER THAN 45 DAYS AFTER THE END OF A 12-MONTH PERIOD (OR 90 DAYS, IF SUCH
PERIOD IS A FISCAL YEAR) BEGINNING WITH THE FIRST MONTH OF THE COMPANY’S FIRST
FISCAL QUARTER COMMENCING AFTER THE EFFECTIVE DATE OF THE SHELF REGISTRATION
STATEMENT, WHICH STATEMENT SHALL COVER SUCH 12-MONTH PERIOD.

9


--------------------------------------------------------------------------------





 


(L)            THE COMPANY MAY REQUIRE EACH HOLDER OF REGISTRABLE SECURITIES TO
BE SOLD PURSUANT TO ANY REGISTRATION STATEMENT AS A CONDITION TO THE
REGISTRATION OF SUCH HOLDER’S REGISTRABLE SECURITIES THEREUNDER TO FURNISH TO
THE COMPANY SUCH INFORMATION REGARDING THE HOLDER AND THE DISTRIBUTION OF SUCH
REGISTRABLE SECURITIES AS THE COMPANY MAY FROM TIME TO TIME REASONABLY REQUIRE
FOR INCLUSION IN SUCH REGISTRATION STATEMENT. EACH HOLDER WHO OFFERS AND SELLS
REGISTRABLE SECURITIES BY MEANS OF THE REGISTRATION STATEMENT SHALL DO SO IN
ACCORDANCE WITH THE TERMS THEREOF AND THE REQUIREMENTS OF THE SECURITIES ACT.


(M)          THE COMPANY SHALL, IF REQUESTED, PROMPTLY INCORPORATE IN A
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT,
SUCH INFORMATION AS THE HOLDERS REASONABLY AGREE SHOULD BE INCLUDED THEREIN AND
TO WHICH THE COMPANY DOES NOT REASONABLY OBJECT, AND SHALL MAKE ALL REQUIRED
FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AS SOON AS
PRACTICABLE AFTER THE COMPANY IS NOTIFIED OF THE MATTERS TO BE INCORPORATED IN
SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; PROVIDED THAT THE
COMPANY SHALL NOT BE REQUIRED TO UPDATE THE REGISTRATION STATEMENT MORE THAN
ONCE IN ANY 90-DAY PERIOD.


(N)           THE COMPANY SHALL (I) MAKE REASONABLY AVAILABLE FOR INSPECTION BY
THE HOLDERS OF REGISTRABLE SECURITIES TO BE REGISTERED UNDER A SHELF
REGISTRATION STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY
SUCH HOLDERS, ALL RELEVANT FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES AS SHALL BE
REQUESTED IN CONNECTION WITH THE DISCHARGE OF THEIR DUE DILIGENCE OBLIGATIONS
AND (II) CAUSE THE COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES AND INDEPENDENT
PUBLIC ACCOUNTANTS AND THE TRANSFER AGENT TO SUPPLY AT THE COMPANY’S EXPENSE ALL
RELEVANT INFORMATION REASONABLY REQUESTED BY SUCH HOLDERS, ATTORNEY, ACCOUNTANT
OR AGENT IN CONNECTION WITH ANY SUCH SHELF REGISTRATION STATEMENT AS IS
CUSTOMARY FOR SIMILAR DUE DILIGENCE EXAMINATIONS; PROVIDED, HOWEVER, WITH
RESPECT TO CLAUSES (I) AND (II) OF THIS PARAGRAPH, THE COMPANY SHALL HAVE NO
OBLIGATION TO PROVIDE ANY SUCH INFORMATION PRIOR TO THE EXECUTION BY THE PARTY
RECEIVING SUCH INFORMATION OF A CONFIDENTIALITY AGREEMENT IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY; PROVIDED, FURTHER THAT ANY INFORMATION THAT IS
DESIGNATED IN WRITING BY THE COMPANY IN GOOD FAITH AS CONFIDENTIAL AT THE TIME
OF DELIVERY OF SUCH INFORMATION SHALL NOT BE DISCLOSED BY SUCH HOLDERS,
ATTORNEY, ACCOUNTANT OR AGENT, UNLESS SUCH DISCLOSURE IS MADE IN CONNECTION WITH
A COURT PROCEEDING OR REQUIRED BY LAW, OR SUCH INFORMATION BECOMES AVAILABLE TO
THE PUBLIC GENERALLY (OTHER THAN BY ANY ACTION BY SUCH HOLDER, ATTORNEY,
ACCOUNTANT OR AGENT) OR THROUGH A THIRD PARTY WITHOUT AN ACCOMPANYING OBLIGATION
OF CONFIDENTIALITY, PROVIDED, FURTHER THAT PRIOR NOTICE SHALL BE PROVIDED AS
SOON AS POSSIBLE TO THE COMPANY OF THE POTENTIAL DISCLOSURE OF ANY INFORMATION
BY SUCH HOLDER, ATTORNEY, ACCOUNTANT OR AGENT PURSUANT TO COURT PROCEEDING OR
LEGAL REQUIREMENT IN ORDER TO PERMIT THE COMPANY TO OBTAIN A PROTECTIVE ORDER
WITH RESPECT TO SUCH POTENTIAL DISCLOSURE. THE FOREGOING INSPECTION AND
INFORMATION GATHERING SHALL BE COORDINATED ON BEHALF OF THE HOLDERS AND THE
OTHER PARTIES ENTITLED THERETO BY ONE COUNSEL, WHO SHALL BE A
NATIONALLY-RECOGNIZED LAW FIRM WITH SPECIALIZATION IN SECURITIES LAWS CHOSEN BY
THE COMPANY.


(O)           THE COMPANY WILL USE ALL REASONABLE BEST EFFORTS TO CAUSE THE
COMMON STOCK ISSUABLE UPON CONVERSION OF THE SECURITIES TO BE LISTED ON EACH
SECURITIES EXCHANGE, OVER-THE-COUNTER MARKET, OR RESPECTIVE COUNTERPART, IF ANY,
ON WHICH ANY SHARES OF COMMON STOCK ARE THEN LISTED.

10


--------------------------------------------------------------------------------





 


(P)           THE COMPANY SHALL USE ALL REASONABLE BEST EFFORTS TO TAKE ALL
OTHER STEPS NECESSARY TO EFFECT THE REGISTRATION, OFFERING AND SALE OF
REGISTRABLE SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT CONTEMPLATED
HEREBY.


5.             REGISTRATION EXPENSES. (A)  ALL EXPENSES INCIDENT TO THE
COMPANY’S PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT WILL BE BORNE BY THE
COMPANY, REGARDLESS OF WHETHER A REGISTRATION STATEMENT IS EVER FILED OR BECOMES
EFFECTIVE, INCLUDING WITHOUT LIMITATION:


(I)    ALL REGISTRATION AND FILING FEES AND EXPENSES;


(II)   ALL FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL SECURITIES AND STATE
“BLUE SKY” OR SECURITIES LAWS;


(III)  ALL EXPENSES OF PRINTING (INCLUDING PRINTING CERTIFICATES FOR THE
SECURITIES WITHOUT THE RESTRICTIVE LEGEND TO BE ISSUED AND PRINTING OF
PROSPECTUSES), MESSENGER AND DELIVERY SERVICES AND TELEPHONE;


(IV)  ALL FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY;


(V)   ALL APPLICATION AND FILING FEES IN CONNECTION WITH LISTING COMMON STOCK
ISSUABLE UPON CONVERSION OF THE SECURITIES ON A NATIONAL SECURITIES EXCHANGE OR
AUTOMATED QUOTATION SYSTEM PURSUANT TO THE REQUIREMENTS HEREOF; AND


(VI)  ALL FEES AND DISBURSEMENTS OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
THE COMPANY (INCLUDING THE EXPENSES OF ANY SPECIAL AUDIT AND COMFORT LETTERS
REQUIRED BY OR INCIDENT TO SUCH PERFORMANCE).

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.
Notwithstanding anything in this Agreement to the contrary, each Holder shall
pay all brokerage commissions and, if applicable, any underwriting discounts or
commissions, agents’ commissions or transfer taxes, with respect to any
Registrable Securities sold by it and, except as set forth in Section 5(b)
below, the Company shall not be responsible for the fees and expenses of any
counsel, accountant or advisor for the Holders, or for any underwriting
discounts or commissions, agents’ commissions or transfer taxes incurred in
connection with the sale of Registrable Securities.


(B)           IN CONNECTION WITH ANY SHELF REGISTRATION STATEMENT REQUIRED BY
THIS AGREEMENT, THE COMPANY WILL REIMBURSE THE HOLDERS WHO ARE SELLING OR
RESELLING REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION STATEMENT
FOR THE REASONABLE AND DOCUMENTED FEES AND DISBURSEMENTS, IN AN AMOUNT NOT TO
EXCEED $50,000, OF NOT MORE THAN ONE COUNSEL, WHO SHALL BE A
NATIONALLY-RECOGNIZED LAW FIRM WITH SPECIALIZATION IN SECURITIES LAWS CHOSEN BY
VALUEACT AND WHO SHALL BE REASONABLY SATISFACTORY TO THE COMPANY.


6.             INDEMNIFICATION AND CONTRIBUTION.  (A) IN CONNECTION WITH ANY
SHELF REGISTRATION STATEMENT, THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS
EACH ELECTING HOLDER OF REGISTRABLE SECURITIES COVERED THEREBY, ITS PARTNERS,
DIRECTORS, OFFICERS AND EMPLOYEES

11


--------------------------------------------------------------------------------





 


AND EACH PERSON, IF ANY, WHO CONTROLS ANY SUCH HOLDER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT (SUCH HOLDERS, SUCH PARTNERS, DIRECTORS,
OFFICERS AND EMPLOYEES AND SUCH CONTROLLING PERSONS ARE REFERRED TO COLLECTIVELY
AS THE “INDEMNIFIED PARTIES”) AGAINST ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES, JOINT OR SEVERAL, OR ANY ACTIONS IN RESPECT THEREOF (INCLUDING, BUT
NOT LIMITED TO, ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR ACTIONS RELATING TO
PURCHASES AND SALES OF THE SECURITIES) TO WHICH EACH INDEMNIFIED PARTY MAY
BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR
STATE STATUTORY LAW OR REGULATION, AT COMMON LAW OR OTHERWISE, REGARDLESS OF
WHETHER SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES RESULT FROM ACTIONS BY THE
COMPANY, ANY OF ITS PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES OR CONTROLLING
PERSONS OR BY ANY THIRD PARTY AND REGARDLESS OF WHETHER ANY INDEMNIFIED PARTY IS
A PARTY TO SUCH ACTIONS, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES
(OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE SHELF
REGISTRATION STATEMENT AS ORIGINALLY FILED OR IN ANY AMENDMENT OR SUPPLEMENT
THEREOF, OR IN ANY RELATED PRELIMINARY PROSPECTUS OR PROSPECTUS, OR IN ANY
AMENDMENT THEREOF OR SUPPLEMENT THERETO, OR ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE IN ANY OF THE FOREGOING DOCUMENTS A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, AND SHALL REIMBURSE EACH SUCH INDEMNIFIED PARTY, AS INCURRED, FOR ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION;
PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE LIABLE TO A HOLDER OF
REGISTRABLE SECURITIES IN ANY CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON ANY SUCH UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE THEREIN IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY OR ON BEHALF OF ANY SUCH HOLDER SPECIFICALLY FOR INCLUSION THEREIN.
THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY WHICH THE COMPANY
MAY OTHERWISE HAVE.


(B)           EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT SEVERALLY, AND NOT JOINTLY, AGREES TO INDEMNIFY AND HOLD HARMLESS (I)
THE COMPANY, (II) EACH OF THE DIRECTORS OF THE COMPANY, (III) EACH OF THE
COMPANY’S OFFICERS WHO SIGNS SUCH REGISTRATION STATEMENT, (IV) EACH PERSON WHO
CONTROLS THE COMPANY OR ANY OTHER HOLDER WITHIN THE MEANING OF EITHER THE
SECURITIES ACT OR THE EXCHANGE ACT AND (V) ANY OTHER HOLDER, IN EACH CASE TO THE
SAME EXTENT AS THE FOREGOING INDEMNITY FROM THE COMPANY, BUT ONLY IN RESPECT OF
WRITTEN INFORMATION RELATING TO SUCH HOLDER FURNISHED TO THE COMPANY BY OR ON
BEHALF OF SUCH HOLDER SPECIFICALLY FOR INCLUSION IN THE DOCUMENTS REFERRED TO IN
THE FOREGOING INDEMNITY. THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY
LIABILITY WHICH ANY SUCH HOLDER MAY OTHERWISE HAVE.


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION
6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING (INCLUDING A
GOVERNMENTAL INVESTIGATION), SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS SECTION 6,
NOTIFY IN WRITING THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF; BUT THE
OMISSION SO TO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ANY LIABILITY IT MAY HAVE TO ANY INDEMNIFIED PARTY (I) EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY HAS BEEN MATERIALLY PREJUDICED (THROUGH THE
FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE AND (II) OTHERWISE
THAN UNDER PARAGRAPH (A) OR (B) ABOVE. IN CASE ANY SUCH ACTION IS BROUGHT
AGAINST ANY INDEMNIFIED PARTY AND IT NOTIFIES THE INDEMNIFYING PARTY OF THE
COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE
THEREIN AND, TO THE

12


--------------------------------------------------------------------------------





 


EXTENT THAT IT MAY WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTIFIED, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PARTY (WHO SHALL NOT, EXCEPT WITH THE CONSENT OF SUCH
INDEMNIFIED PARTY, BE COUNSEL TO THE INDEMNIFYING PARTY), AND AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME
THE DEFENSE THEREOF, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY UNDER THIS SECTION 6 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION.  IT IS UNDERSTOOD THAT THE
INDEMNIFYING PARTY SHALL NOT, IN RESPECT OF THE LEGAL EXPENSES OF ANY
INDEMNIFIED PARTY IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDINGS IN
THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE
SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL HOLDERS AND ALL
PERSONS, IF ANY, WHO CONTROL ANY HOLDER WITHIN THE MEANING OF EITHER SECTION 15
OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT.  IN THE CASE OF ANY SUCH SEPARATE
FIRM FOR THE HOLDERS AND SUCH CONTROL PERSONS OF ANY HOLDERS, SUCH FIRM SHALL BE
DESIGNATED IN WRITING BY THE HOLDERS OF A MAJORITY (WITH HOLDERS OF SECURITIES
DEEMED TO BE THE HOLDERS, FOR PURPOSES OF DETERMINING SUCH MAJORITY, OF THE
NUMBER OF SHARES OF COMMON STOCK INTO WHICH SUCH SECURITIES ARE OR WOULD BE
CONVERTIBLE AS OF THE DATE ON WHICH SUCH DESIGNATION IS MADE) OF THE REGISTRABLE
SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT HELD BY HOLDERS THAT ARE
INDEMNIFIED PARTIES PURSUANT TO SECTION 6(A). THE INDEMNIFYING PARTY SHALL NOT
BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN
CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED ACTION IN
RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND
INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY UNLESS SUCH
SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL
LIABILITY ON ANY CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH ACTION AND DOES NOT
INCLUDE A STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO
ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 6 IS
UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER
PARAGRAPH (A) OR (B) ABOVE, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) REFERRED TO IN
PARAGRAPH (A) OR (B) ABOVE (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
THE RELATIVE BENEFITS RECEIVED BY THE INDEMNIFYING PARTY OR PARTIES ON THE ONE
HAND AND THE INDEMNIFIED PARTY ON THE OTHER FROM THE OFFERING AND THE
REGISTRATION STATEMENT, OR (II) IF THE ALLOCATION PROVIDED BY THE FOREGOING
CLAUSE (I) IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I)
ABOVE BUT ALSO THE RELATIVE FAULT OF THE INDEMNIFYING PARTY OR PARTIES ON THE
ONE HAND AND THE INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE
STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS. THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE
ONE HAND AND A HOLDER ON THE OTHER HAND WITH RESPECT TO SUCH OFFERING AND SUCH
SALE SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM
THE OFFERING OF THE REGISTRABLE SECURITIES PURCHASED UNDER THE PURCHASE
AGREEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY BEAR TO THE TOTAL
NET PROCEEDS RECEIVED BY SUCH HOLDER WITH RESPECT TO ITS SALE OF REGISTRABLE
SECURITIES ON THE OTHER. THE RELATIVE FAULTS OF THE PARTIES SHALL BE DETERMINED
BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A
MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY ON THE ONE HAND OR
SUCH HOLDER OR SUCH OTHER

13


--------------------------------------------------------------------------------





 


INDEMNIFIED PARTY, AS THE CASE MAY BE, ON THE OTHER, AND THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION. THE AMOUNT PAID BY AN INDEMNIFIED PARTY AS A RESULT
OF THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO IN THE FIRST SENTENCE
OF THIS SUBSECTION (D) SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING
OR DEFENDING ANY ACTION OR CLAIM WHICH IS THE SUBJECT OF THIS SUBSECTION (D).
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 6(D), THE HOLDERS OF
REGISTRABLE SECURITIES SHALL NOT BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS
OF THE AMOUNT BY WHICH THE TOTAL NET PROCEEDS RECEIVED BY SUCH HOLDERS FROM THE
SALE OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT EXCEEDS
THE AMOUNT OF DAMAGES WHICH SUCH HOLDERS HAVE OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION. NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION. FOR PURPOSES
OF THIS PARAGRAPH (D), EACH PERSON, IF ANY, WHO CONTROLS SUCH INDEMNIFIED PARTY
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT SHALL HAVE THE SAME
RIGHTS TO CONTRIBUTION AS SUCH INDEMNIFIED PARTY AND EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE
ACT SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS THE COMPANY.


(E)           THE AGREEMENTS CONTAINED IN THIS SECTION 6 SHALL SURVIVE THE SALE
OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT AND SHALL REMAIN
IN FULL FORCE AND EFFECT, REGARDLESS OF ANY TERMINATION OR CANCELLATION OF THIS
AGREEMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


7.             UNDERWRITTEN OFFERING.


(A)           AT ANY TIME OR FROM TIME TO TIME DURING THE SHELF REGISTRATION
PERIOD, THE HOLDERS OF A MAJORITY (BY NUMBER OF SHARES) OF THE REGISTRABLE
SECURITIES SHALL HAVE THE RIGHT TO MAKE ONE OR MORE WRITTEN NOTICES REQUESTING
THAT THE COMPANY EFFECT AN UNDERWRITTEN OFFERING UNDER THE SHELF REGISTRATION
STATEMENT FILED PURSUANT TO SECTION 2(A), OF ALL OR ANY PART OF THE REGISTRABLE
SECURITIES OF THE HOLDER OR HOLDERS MAKING SUCH REQUEST. NO UNDERWRITTEN
OFFERING MAY OCCUR WITHOUT THE PRIOR CONSENT OF THE COMPANY, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD.


(B)           IF REQUESTED BY THE UNDERWRITERS FOR ANY UNDERWRITTEN OFFERING,
THE COMPANY AND ALL HOLDERS OF REGISTRABLE SECURITIES PROPOSING TO DISTRIBUTE
THEIR SECURITIES THROUGH SUCH UNDERWRITTEN OFFERING, SHALL ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH SUCH UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITTEN OFFERING.


(C)           IN CONNECTION WITH AN UNDERWRITTEN OFFERING, THE COMPANY SHALL
FURNISH TO EACH PURCHASER A SIGNED COUNTERPART, ADDRESSED TO THE PURCHASERS, OF:


(I)    AN OPINION OF COUNSEL FOR THE COMPANY, DATED THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, AND


(II)   A “COMFORT” LETTER SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE
CERTIFIED THE COMPANY’S FINANCIAL STATEMENTS INCLUDED IN THE REGISTRATION
STATEMENT, SUBJECT TO THE PURCHASERS HAVING EXECUTED AND DELIVERED TO THE
INDEPENDENT PUBLIC

14


--------------------------------------------------------------------------------





 


ACCOUNTANTS SUCH CERTIFICATES AND DOCUMENTS AS SUCH ACCOUNTANTS SHALL REASONABLY
REQUEST, AND PROVIDED THAT SUCH ACCOUNTANTS SHALL BE PERMITTED BY THE STANDARDS
APPLICABLE TO CERTIFIED PUBLIC ACCOUNTANTS TO DELIVER A “COMFORT” LETTER TO THE
PURCHASERS

in each case, covering substantially the same matters with respect to the
Registration Statement (and the prospectus included therein) and, in the case of
such accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities.


(D)           IN CONNECTION WITH AN UNDERWRITTEN OFFERING, THE COMPANY AGREES TO
USE ITS REASONABLE BEST EFFORTS TO CAUSE ITS OFFICERS AND OTHER EMPLOYEES TO
PARTICIPATE IN ANY “ROAD SHOWS,” AS THE MANAGING UNDERWRITER MAY REASONABLY
REQUEST.


8.             ADDITIONAL DIVIDENDS UNDER CERTAIN CIRCUMSTANCES.  (A) 
ADDITIONAL DIVIDENDS (AS DEFINED BELOW) SHALL BE PAYABLE AS FOLLOWS, IF ANY OF
THE FOLLOWING EVENTS OCCUR (EACH SUCH EVENT IN CLAUSES (I) THROUGH (III) BELOW,
A “REGISTRATION DEFAULT”):


(I)    IF A SHELF REGISTRATION STATEMENT HAS NOT BEEN FILED WITH THE COMMISSION
ON OR PRIOR TO THE FILING DEADLINE;


(II)   IF THE SHELF REGISTRATION STATEMENT HAS NOT BEEN DECLARED EFFECTIVE BY
THE COMMISSION ON OR PRIOR TO THE EFFECTIVENESS DEADLINE;


(III)  IF (A) AFTER THE SHELF REGISTRATION STATEMENT IS DECLARED EFFECTIVE, SUCH
SHELF REGISTRATION STATEMENT CEASES TO BE EFFECTIVE PRIOR TO THE END OF THE
SHELF REGISTRATION PERIOD OR (B) SUCH SHELF REGISTRATION STATEMENT OR THE
RELATED PROSPECTUS CEASES TO BE USABLE (INCLUDING IF THE USE OF SUCH PROSPECTUS
IS SUSPENDED BY THE COMPANY AS SET FORTH IN SECTION 2(B) HEREOF), IN THE CASE OF
BOTH (A) AND (B) IN THE AGGREGATE, FOR MORE THAN 30 DAYS IN ANY THREE-MONTH
PERIOD OR AN AGGREGATE OF 120 DAYS IN ANY 12-MONTH PERIOD, IN CONNECTION WITH
RESALES OF REGISTRABLE SECURITIES COVERED BY SUCH SHELF REGISTRATION STATEMENT
PRIOR TO THE END OF THE SHELF REGISTRATION PERIOD.

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.

Additional Dividends, as calculated pursuant to Section 8(c) below, shall accrue
with respect to the Securities from and including the date on which any such
Registration Default shall occur to and including the date on which all such
Registration Defaults have been cured or have ceased at a rate of 0.50% per
annum (the “Additional Dividends”).  The Additional Dividends attributable to
any Registration Default shall cease to accrue from the earlier of (i) the date
on which such Registration Default is cured and (ii) the date on which the Shelf
Registration Period has expired.


(B)           A REGISTRATION DEFAULT REFERRED TO IN SECTION 8(A)(III) SHALL BE
DEEMED NOT TO HAVE OCCURRED AND BE CONTINUING IN RELATION TO THE SHELF
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS IF (I) SUCH REGISTRATION
DEFAULT HAS OCCURRED SOLELY AS A RESULT OF (X) THE FILING OF A

15


--------------------------------------------------------------------------------





 


POST-EFFECTIVE AMENDMENT TO SUCH SHELF REGISTRATION STATEMENT TO INCORPORATE
ANNUAL AUDITED FINANCIAL INFORMATION WITH RESPECT TO THE COMPANY WHERE SUCH
POST-EFFECTIVE AMENDMENT IS NOT YET EFFECTIVE AND NEEDS TO BE DECLARED EFFECTIVE
TO PERMIT HOLDERS TO USE THE RELATED PROSPECTUS OR (Y) THE OCCURRENCE OF OTHER
MATERIAL EVENTS OR DEVELOPMENTS WITH RESPECT TO THE COMPANY THAT WOULD NEED TO
BE DESCRIBED IN SUCH SHELF REGISTRATION STATEMENT OR THE RELATED PROSPECTUS AND
(II) IN THE CASE OF CLAUSE (Y) THE COMPANY IS PROCEEDING PROMPTLY AND IN GOOD
FAITH TO AMEND OR SUPPLEMENT SUCH SHELF REGISTRATION STATEMENT AND RELATED
PROSPECTUS TO DESCRIBE SUCH EVENTS; PROVIDED, HOWEVER, THAT IN ANY CASE IF SUCH
REGISTRATION DEFAULT OCCURS FOR A CONTINUOUS PERIOD IN EXCESS OF 30 DAYS IN ANY
THREE-MONTH PERIOD OR AN AGGREGATE OF 120 DAYS IN ANY 12-MONTH PERIOD,
ADDITIONAL DIVIDENDS SHALL BE PAYABLE IN ACCORDANCE WITH THE ABOVE PARAGRAPH
FROM THE DAY SUCH REGISTRATION DEFAULT OCCURRED UNTIL SUCH REGISTRATION DEFAULT
IS CURED OR, IF EARLIER, THE SHELF REGISTRATION PERIOD HAS EXPIRED.


(C)           ANY AMOUNTS OF ADDITIONAL DIVIDENDS DUE PURSUANT TO SECTION 8(A)
WILL BE PAYABLE IN CASH ON THE REGULAR DIVIDEND PAYMENT DATES (OR SUCH OTHER
TIME AS PROVIDED IN THE CERTIFICATE OF DESIGNATIONS FOR THE PAYMENT OF DIVIDENDS
OR DISTRIBUTIONS) WITH RESPECT TO THE SECURITIES. THE AMOUNT OF ADDITIONAL
DIVIDENDS WILL BE DETERMINED BY MULTIPLYING THE APPLICABLE ADDITIONAL DIVIDENDS
BY THE AGGREGATE LIQUIDATION PREFERENCE OF THE SECURITIES AND FURTHER MULTIPLIED
BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS SUCH ADDITIONAL
DIVIDENDS WERE APPLICABLE DURING SUCH PERIOD (DETERMINED ON THE BASIS OF A
360-DAY YEAR COMPRISED OF TWELVE 30-DAY MONTHS), AND THE DENOMINATOR OF WHICH IS
360.


9.             RULES 144 AND 144A. THE COMPANY SHALL USE ALL REASONABLE BEST
EFFORTS TO FILE THE REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT IN A TIMELY MANNER AND, IF AT ANY TIME THE COMPANY IS NOT
REQUIRED TO FILE SUCH REPORTS, IT WILL, UPON THE REQUEST OF ANY HOLDER OF
REGISTRABLE SECURITIES, MAKE PUBLICLY AVAILABLE OTHER INFORMATION SO LONG AS
NECESSARY TO PERMIT SALES OF THEIR SECURITIES PURSUANT TO RULES 144 AND 144A OF
THE SECURITIES ACT, OR ANY SUCCESSOR REGULATION OR STATUTE THERETO. THE COMPANY
COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER MAY REASONABLY
REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER TO
SELL SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULES 144 AND 144A (INCLUDING THE
REQUIREMENTS OF RULE 144A(D)(4)). THE COMPANY WILL PROVIDE A COPY OF THIS
AGREEMENT TO PROSPECTIVE PURCHASERS OF SECURITIES IDENTIFIED TO THE COMPANY BY
THE REQUESTING HOLDER UPON REQUEST. UPON THE REQUEST OF ANY HOLDER OF
REGISTRABLE SECURITIES, THE COMPANY SHALL DELIVER TO SUCH HOLDER A WRITTEN
STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS. NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 9 SHALL BE DEEMED TO REQUIRE THE COMPANY
TO REGISTER ANY OF ITS SECURITIES PURSUANT TO THE EXCHANGE ACT.


10.           LOCK-UP AGREEMENTS.  IN CONSIDERATION FOR THE COMPANY AGREEING TO
ITS OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER AGREES IN CONNECTION WITH ANY
REGISTRATION OF THE COMPANY’S SECURITIES (WHETHER OR NOT SUCH HOLDER IS
PARTICIPATING IN SUCH REGISTRATION), INCLUDING WHEN THE COMPANY IS REQUIRED TO
USE ITS REASONABLE BEST EFFORTS OR BEST EFFORTS TO EFFECT A REGISTRATION
PURSUANT TO THIS AGREEMENT OR PURSUANT TO THE EXISTING REGISTRATION RIGHTS
AGREEMENT, NOT TO EFFECT (OTHER THAN PURSUANT TO SUCH REGISTRATION) ANY PUBLIC
SALE OR DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING, BUT NOT LIMITED TO,
ANY SALE PURSUANT TO RULE 144 OR RULE 144A, OR MAKE ANY SHORT SALE OF, LOAN,
GRANT ANY OPTION FOR THE PURCHASE OF, OR OTHERWISE DISPOSE OF ANY REGISTRABLE
SECURITIES, ANY OTHER EQUITY SECURITIES OF THE COMPANY OR ANY SECURITIES

16


--------------------------------------------------------------------------------





 


CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY SECURITIES OF THE
COMPANY FOR 180 DAYS AFTER, AND DURING THE 20 DAYS PRIOR TO, THE EFFECTIVE DATE
OF SUCH REGISTRATION.


11.           MISCELLANEOUS.


(A)           REMEDIES. THE COMPANY ACKNOWLEDGES AND AGREES THAT ANY FAILURE BY
IT TO COMPLY WITH ITS OBLIGATIONS UNDER SECTION 2 HEREOF MAY RESULT IN MATERIAL
IRREPARABLE INJURY TO THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW,
THAT IT WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND
THAT, IN THE EVENT OF ANY SUCH FAILURE, ANY HOLDER MAY OBTAIN SUCH RELIEF AS MAY
BE REQUIRED TO SPECIFICALLY ENFORCE THE COMPANY’S OBLIGATIONS UNDER SECTION 2
HEREOF.


(B)           NO INCONSISTENT AGREEMENTS. THE COMPANY HAS NOT, AS OF THE DATE
HEREOF, ENTERED INTO, NOR SHALL IT ON OR AFTER THE DATE HEREOF, ENTER INTO, ANY
AGREEMENT WITH RESPECT TO ITS SECURITIES OR OTHERWISE THAT IS INCONSISTENT WITH
THE RIGHTS GRANTED TO THE HOLDERS HEREIN OR OTHERWISE CONFLICTS WITH THE
PROVISIONS HEREOF.


(C)           AMENDMENTS AND WAIVERS. THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, QUALIFIED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE COMPANY HAS OBTAINED THE WRITTEN
CONSENT OF A MAJORITY IN PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES AFFECTED
BY SUCH AMENDMENT, QUALIFICATION, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT.


(D)           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND SHALL BE MAILED, DELIVERED,
TELEGRAPHED AND CONFIRMED OR FAXED AND CONFIRMED:

(1)           IF TO A HOLDER, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH HOLDER
TO THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11(D), WHICH
ADDRESS INITIALLY IS, WITH RESPECT TO EACH HOLDER, THE ADDRESS OF SUCH HOLDER
MAINTAINED BY THE REGISTRAR UNDER THE CERTIFICATE OF DESIGNATIONS; AND

(2)           IF TO THE COMPANY, INITIALLY AT ITS ADDRESS SET FORTH IN THE
PURCHASE AGREEMENT.

Any Holder or the Company by written notice to the other may designate
additional or different addresses for subsequent notices or communications.


(E)           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO,
INCLUDING, WITHOUT THE NEED FOR AN EXPRESS ASSIGNMENT OR ANY CONSENT BY THE
COMPANY THERETO, SUBSEQUENT HOLDERS OF REGISTRABLE SECURITIES. THE COMPANY
HEREBY AGREES TO EXTEND THE BENEFITS OF THIS AGREEMENT TO ANY HOLDER OF
REGISTRABLE SECURITIES AND ANY SUCH HOLDER MAY SPECIFICALLY ENFORCE THE
PROVISIONS OF THIS AGREEMENT AS IF AN ORIGINAL PARTY HERETO.


(F)            COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE

17


--------------------------------------------------------------------------------





 


DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.


(G)           HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(H)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION.


(I)            SECURITIES HELD BY THE COMPANY. WHENEVER THE CONSENT OR APPROVAL
OF HOLDERS OF A SPECIFIED PERCENTAGE OF PRINCIPAL AMOUNT OF REGISTRABLE
SECURITIES IS REQUIRED HEREUNDER, REGISTRABLE SECURITIES HELD BY THE COMPANY OR
ITS AFFILIATES (OTHER THAN SUBSEQUENT HOLDERS OF REGISTRABLE SECURITIES IF SUCH
SUBSEQUENT HOLDERS ARE DEEMED TO BE AFFILIATES SOLELY BY REASON OF THEIR
HOLDINGS OF SUCH REGISTRABLE SECURITIES) SHALL NOT BE CONSIDERED TO BE
OUTSTANDING AND SHALL NOT BE COUNTED IN DETERMINING WHETHER SUCH CONSENT OR
APPROVAL WAS GIVEN BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE.


(J)            SEVERABILITY. IN THE EVENT THAT ANY ONE OF MORE OF THE PROVISIONS
CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCES, IS HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF
THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED OR AFFECTED
THEREBY, IT BEING INTENDED THAT ALL OF THE RIGHTS AND PRIVILEGES OF THE PARTIES
SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.

 

18


--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between the
Company, MLF and ValueAct.

 

Very truly yours,

 

 

 

 

SIRVA, INC.

 

 

 

 

 

 

 

By:

/s/ J. Michael Kirksey

 

Name:

J. Michael Kirksey

 

Title:

Senior Vice President and Chief
Financial Officer

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.

VALUEACT CAPITAL MASTER FUND, L.P.

 

 

 

 

By:

VA Partners, LLC, its general partner

 

 

 

 

By:

/s/ George F. Hamel, Jr.

 

Name:

George F. Hamel, Jr.

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

 

MLF OFFSHORE PORTFOLIO COMPANY, LP

 

 

 

 

 

 

 

By:

MLF Cayman GP, Ltd., its general partner

 

 

 

 

 

 

 

By:

/s/ Matthew L. Feshbach

 

Name:

Matthew L. Feshbach

 

Title:

Director

 

 


--------------------------------------------------------------------------------


Annex A

Selling Securityholder Questionnaire

SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

SIRVA, INC.

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

The undersigned beneficial holder of 8.00% Convertible Perpetual Preferred
Stock, par value $0.10 per share (the “Preferred Stock”) of SIRVA, Inc., a
Delaware corporation (the “Company”), which Preferred Stock is convertible into
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock” and, together with the Preferred Stock, the “Registrable Securities”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission a registration statement (the “Registration Statement”)
for the registration and resale under the Securities Act of 1933, as amended, of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement, dated as of September 29, 2006 (the “Registration Rights
Agreement”), between the Company, ValueAct Capital Master Fund, L.P. and MLF
Offshore Portfolio Company, L.P.  A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Registration Statement, a beneficial
owner of Registrable Securities generally will be required to be named as a
selling securityholder in the Registration Statement and the related prospectus,
deliver a prospectus or an effective notice under Rule 173 under the Securities
Act to purchasers of Registrable Securities and be bound by those provisions of
the Registration Rights Agreement applicable to such beneficial owner (including
certain indemnification provisions, as described below). Beneficial owners that
do not complete this Notice and Questionnaire and deliver it to the Company as
provided below will not be named as selling securityholders in the related
prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Registration Statement. Beneficial owners are
encouraged to complete and deliver this Notice and Questionnaire prior to the
effectiveness of the Registration Statement so that such beneficial owners may
be named as selling securityholders in the Registration Statement and the
related prospectus at the time of effectiveness of such Registration Statement.
The Company has agreed to pay additional dividends pursuant to the Registration
Rights Agreement under certain circumstances as set forth therein.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

Annex A-1


--------------------------------------------------------------------------------




 

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this Notice
and Questionnaire, understands that it will be bound by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the directors and officers of the Company and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act of 1933, as amended, or Section 20 of the Securities
Exchange Act of 1934, as amended, from and against certain losses arising in
connection with statements concerning the undersigned made in the Registration
Statement or the related prospectus in reliance upon the information provided in
this Notice and Questionnaire.

Upon any sale of Registrable Securities pursuant to the Registration Statement,
the undersigned will be required to deliver to the Company a Notice of Transfer
(completed and signed) in the form provided by the Company and hereby undertakes
to do so.

If you need more space for these responses, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

1.                            (a)       Full Legal Name of Selling
Securityholder:

(b)                     Full Legal Name of Registered Holder (if not the same as
(a) above) through which Registrable Securities listed in Item (3) below are
held:
                                                                                                                                                                      

(c)                      Full Legal Name of DTC Participant (if applicable and
if not the same as (b) above) through which Registrable Securities listed in
Item (3) below are held:
                                                                                                                                                                      

(d)                     Is Selling Securityholder a broker-dealer, or an
affiliate of a broker-dealer, registered pursuant to Section 15 of the Exchange
Act?:
                                                                                                                                                                      

2.                          Address for Notices to Selling Securityholder:
                                                                                                                                                                                    

Annex A-2


--------------------------------------------------------------------------------




 

 

 

 

 

 

Telephone:



 

Fax:

 

 

E-mail:

 

 

Contact Person:

 

 

 

 

3.

Beneficial Ownership of Registrable Securities:

 

 

 

 

(a)

Type and Principal Amount (or Number of Shares) of Registrable Securities
beneficially owned:

 

 

 

 

 

 

 

(b)

CUSIP No(s). of Registrable Securities beneficially owned:

 

 

 

 

 

 

4.

Nature of Your Beneficial Ownership:

 

 

 

 

(a)

If the name of the beneficial owner of the Registrable Securities set forth in
your response to Item 1(a) above is that of a limited partnership, state the
names of the general partners of such limited partnership:

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

With respect to each general partner listed in Item 4(a) above who is not a
natural person, and is not publicly held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly held entity.

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

If you are not publicly held, name the entity that exercises voting and
dispositive power over the Registrable Securities set forth in Item 3 above (the
“Controlling Entity”). If the Controlling Entity is not a natural person or a
publicly held entity, please name the entity that controls such Controlling
Entity and provide the same information for the entity controlling the
Controlling Entity. This process should be repeated until you reach natural
persons or a publicly held entity.

 

 

 

 

 

(i)

Full legal name of Controlling Entity or natural person(s) who have sole or
shared voting or dispositive power over the Registrable Securities:

 

 

 

 

 

 

 

 

 

 

(ii)

Business address (including street address) (or residence if no business
address), telephone number, facsimile number and e-mail of such person(s):

 

Annex A-3


--------------------------------------------------------------------------------




 

 

 

Address:

 

 

 

 

Telephone:

 

 

 

 

Fax:

 

 

 

 

E-mail:

 

 

 

 

 

 

 

 

(iii)

Name(s) of Shareholders:

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Beneficial Ownership of Other of the Company’s Securities Owned by the Selling
Securityholder:

 

Except as set forth below in this Item (5), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (3).

(a)           Type and Amount of other securities beneficially owned by the
Selling Securityholder:

(b)           CUSIP No(s). of such other securities beneficially owned:

6.

Relationship with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equityholders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

 

 

7.                            General:

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Statement. The undersigned
agrees that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein.

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

Annex A-4


--------------------------------------------------------------------------------




 

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing, by hand delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Registration Statement and the related prospectus.
The undersigned understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Registration
Statement and the related prospectus.

Once this Notice and Questionnaire is executed by the undersigned and received
by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of the Company and the undersigned
with respect to the Registrable Securities beneficially owned by the undersigned
and listed in Item (3) above. This Notice and Questionnaire shall be governed in
all respects by the laws of the State of New York.

 

Annex A-5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Beneficial Owner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE TO:

SIRVA, Inc.
700 Oakmont Lane
Westmont, Illinois 60559
Attention: General Counsel
Fax: (630) 468-4706

 


--------------------------------------------------------------------------------